Exhibit 10.1
CENTERPOINT ENERGY, INC.
SHORT TERM INCENTIVE PLAN
(As Amended and Restated Effective January 1, 2003)
Second Amendment
          WHEREAS, CenterPoint Energy, Inc., a Texas corporation (the
“Company”), having reserved the right under Section 13 of the CenterPoint
Energy, Inc. Short Term Incentive Plan, as amended and restated effective
January 1, 2003, as amended thereafter (the “Plan”), to amend the Plan, does
hereby amend the Plan, effective as of the dates specified herein, as follows:
          1. Effective as of January 1, 2009, the definition of “Retirement
Plan” in Section 2 of the Plan is hereby amended to read as follows:
     “Retirement Plan: CenterPoint Energy Retirement Plan, as amended and
restated effective January 1, 2009, and as thereafter amended.”
          2. Effective as of January 1, 2010, the definition of Section 2 of the
Plan is hereby amended to add a new definition of “Retirement Date” as follows:
     “Retirement Date: A Participant’s date of termination of employment with
his Employer (and all other Employers and affiliates of the Company) that is on
or after the date on which he has (i) attained age 55 and (ii) completed five
years of ‘Vesting Service’ (as defined in the Retirement Plan).”
          3. Effective as of January 1, 2010, Section 4(1) of the Plan is hereby
amended to read as follows:
     “(1) Retirement, Death or Disability:
     (i) Retirement: If, during the Plan Year, a Participant (A) was employed by
an Employer for at least 90 calendar days and (B) terminates on his Retirement
Date, then the Participant shall nonetheless receive a payment of the Award (if
any) based on the Committee’s determination of actual achievement of the
Performance Goals with respect to the Participant’s Award and his Compensation
earned during such Plan Year prior to the Participant’s Retirement Date.
Payments under this clause (i) shall be made as provided in Section 8(b).

1



--------------------------------------------------------------------------------



 



     (ii) Death or Disability: If, during the Plan Year, a Participant dies or
terminates employment under circumstances establishing eligibility for
disability benefits under the Company’s long-term disability plan, then the
Participant shall nonetheless receive payment of the Award the Participant would
have received had the goals with respect to the Participant’s Award been met at
the target level based on his Compensation earned prior to the Participant’s
death or disability. Payments under this clause (ii) shall be made as soon as
practicable following the date of the Participant’s death or disability, but no
later than 30 days after the date of the Participant’s retirement, death or
disability.”
          IN WITNESS WHEREOF, CenterPoint Energy, Inc. has caused these presents
to be executed by its duly authorized officer in a number of copies, all of
which shall constitute one and the same instrument, which may be sufficiently
evidenced by any executed copy hereof, on this 14th day of December 2009, but
effective as specified above.

            CENTERPOINT ENERGY, INC.
      By   /s/ David M. McClanahan         David M. McClanahan        President
and Chief Executive Officer     

          ATTEST:
      /s/ Richard Dauphin       Richard Dauphin,      Assistant Corporate
Secretary       

2